IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : NO. 865
                                :
DESIGNATION OF CHAIR AND VICE-  : SUPREME COURT RULES DOCKET
CHAIR OF THE PENNSYLVANIA BOARD :
OF LAW EXAMINERS                :


                                        ORDER

PER CURIAM
         AND NOW, this 14th day of January, 2021, Stewart L. Cohen, Esquire, is hereby

designated as Chair, and Kezia O. L. Taylor, Esquire, as Vice-Chair, of the Pennsylvania

Board of Law Examiners, commencing April 1, 2021.